REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Ballagh et al. (7911481B1) generally discloses the aspect of : displaying a plurality of data sets within an interface, wherein each of the data sets is: i) associated with a different selectability value and ii) defines a boundary, each of the data sets comprising data from one or more data points; receiving an input, within the interface, at an input position within the boundary of one or more data sets, the one or more data sets that have the input position within their boundary defining potentially selected data sets; and determining, in response to the input within the boundary of the one or more data sets, whether one or more of the potentially selected data sets within the interface satisfy a threshold selectability value.  
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
Setting a threshold selectability value; wherein determining includes identifying a first data set positioned at least partially underneath a second data set, the first data set having a selectability value that satisfies the threshold and the second data set having a selectability value that does not satisfy the threshold. 
The claim limitations are quite unique in the sense the selection threshold is not based on top down layers but has an independent selectability that can be control by the user setting wherein it is independent of whether the layer is on top of another layer.  


considered:
i.  Ijas Patent No.: 9086784B2. setting a threshold for the amount of selectable objects in the first part, and initiating a process of receiving new selectable objects when the amount of selectable objects in the first part is less than the threshold.,
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DI XIAO/Primary Examiner, Art Unit 2179